In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana

            ______________________________

                  No. 06-08-00069-CV
            ______________________________


           TEXAS KENWORTH CO., Appellant

                             V.

        R. BYRON ROACH, TRUSTEE, L.L.C.,
AND CHALKER ENERGY MANAGEMENT II, L.L.C., Appellees



       On Appeal from the 71st Judicial District Court
                  Harrison County, Texas
                 Trial Court No. 07-0512




        Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Texas Kenworth Co., appellant, and R. Byron Roach, Trustee, L.L.C., and Chalker Energy

Management II, L.L.C., appellees, have filed with this Court a joint motion to dismiss the pending

appeal in this matter. The parties represent to this Court they have reached a full and final

settlement. In such a case, no real controversy exists, and in the absence of a controversy, the appeal

is moot.

       We grant the motion and dismiss this appeal.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        September 22, 2008
Date Decided:          September 23, 2008




                                                  2